Citation Nr: 0014941
Decision Date: 06/06/00	Archive Date: 09/08/00

Citation Nr: 0014941	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

VACATE

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
veteran's claim of entitlement to service connection for left 
ear hearing loss.  

The veteran perfected a timely appeal of the November 1997 
rating action, and in a June 1999 decision, the Board 
determined that service connection was not warranted for left 
ear hearing loss.  In the introduction to that decision, the 
Board observed that the veteran had requested to be afforded 
a Travel Board hearing at the RO.  The Board concluded, 
however, that after agreeing to appear at a hearing conducted 
via video conference in lieu of a Travel Board hearing, and 
subsequent to receiving appropriate notification, the veteran 
had failed to report for the hearing.  In reaching that 
determination, the Board acknowledged that the veteran had 
submitted an April 1999 statement in which he reported that 
he was present at the RO for video conference hearing, but 
found that the preponderance of the evidence was against that 
finding; the Board further determined that the veteran that 
the veteran reported had not presented evidence of good cause 
explaining why he failed to report or why a hearing should be 
rescheduled.

In a letter to the veteran sent subsequent to the June 1999 
decision, the Board reported that a further review of the 
record disclosed that he had in fact attended a February 1999 
video conference hearing, but explained that because of a 
mechanical error in the tape recording equipment, the hearing 
had not been recorded.  As a result, the Board indicated that 
it would vacate its June 30, 1999, decision, provided the 
veteran attended another hearing before a Member of the 
Board.  The record reflects that, in a signed, April 2000 
statement, the veteran agreed to do so, and that in May 2000, 
he appeared via video conference before another Member of the 
Board.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (1999).  Here, the Board finds that its 
consideration of the veteran's claim in June 1999 was based 
on an incomplete record, and that the veteran was therefore 
not afforded full due process of law.  Consequently, that 
decision is hereby VACATED.

In view of the Board's order vacating its June 30, 1999, 
decision, the veteran's claim for service connection for left 
ear hearing loss will be considered de novo, and a new 
decision, based on all of the evidence of record, including 
the testimony offered at the May 2000 video-conference 
hearing conducted before another Member of the Board, will be 
made.  That decision will be entered as if the Board's June 
1999 decision had never been issued.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 



Citation Nr: 9918125	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran requested to appear at a 
Travel Board hearing when he submitted his substantive appeal 
in May 1998.  He was contacted on February 4, 1999, and asked 
if a video conference hearing would be suitable.  The veteran 
agreed.  He was then scheduled for a video conference hearing 
for February 18, 1999, and notified of the confirmed hearing 
date by way of a letter dated February 4, 1999.  The record 
indicates that the veteran failed to report for the scheduled 
hearing.  The veteran submitted a statement in April 1999 
stating that he was present at the RO for the hearing.  The 
preponderance of the evidence, however, is against finding 
that the veteran reported for the hearing, and he has not 
presented evidence of good cause explaining why he failed to 
report or why a hearing should be rescheduled.  Absent such 
good cause, the Board will proceed to adjudicate the claim 
based on the evidence of record.  


FINDINGS OF FACT

The claim of entitlement to service connection for left ear 
hearing loss is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a left ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hearing loss in 
the left ear.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1998).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defect noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (1998); Monroe 
v. Brown, 4 Vet .App. 513, 515 (1993);  Green v. Derwinski, 1 
Vet. App. 320, 322 (1991). 

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown,  5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to symptoms) has worsened.  Hunt v. Derwinski,  
1 Vet. App. 292, 297 (1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley.  
See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In 
such instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (1998).

In this case, the veteran's service medical records (SMRs) 
show that he had a left ear hearing loss at enlistment.  In 
this respect, a May 1968 letter from J. H. Saunders, M.D., 
indicates that he treated the veteran for sensory neural 
deafness in the left ear in 1961.  He also noted that the 
condition had existed for several years at that time.  The 
veteran's May 1968 entrance examination reported a hearing 
loss of 80 decibels at the 1000 to 4000 Hertz (Hz) range.  An 
April 1969 clinic entry noted that the veteran complained of 
roaring in both ears that had been present for years and was 
to have an audiogram.  However, there is no subsequent 
audiogram contained in the SMRs.  The veteran completed a 
Report of Medical History for his June 1970 separation 
physical examination.  The examiner recorded that the veteran 
was deaf in the left ear - "not service aggravated."

Associated with the claims are VA treatment records for the 
period from February to August 1996.  The records reflect 
evaluation and treatment for the veteran's hearing loss.  
They do reflect a hearing loss in the left ear sufficient to 
meet the requirements of 38 C.F.R. § 3.385.  However, there 
is no opinion linking the hearing loss to service or stating 
that the hearing loss was aggravated by service.  Also 
associated with the file is a letter from a VA audiologist, 
dated in August 1997.  The audiologist stated that 
examinations in May 1995 and February 1996 indicated a severe 
sensorineural hearing loss in the left ear.  No opinion as to 
etiology or aggravation was provided.

The veteran submitted statements from his sisters and brother 
in January 1998.  They all said that they did not notice a 
left ear hearing deficit prior to service.  The veteran also 
submitted a statement in January 1998 wherein he stated that 
he worked in a helicopter area in service and was exposed to 
loud noises.  When he returned home after service he noticed 
that his hearing ability was diminished.  

The veteran also testified at a hearing at the RO in August 
1998.  He acknowledged that he had had left ear hearing 
problems prior to service.  He said that he worked in an 
aviation unit around helicopters and that this exposure to 
noise had aggravated his hearing loss.  He said that he had 
not worn hearing protection.  He further testified that his 
increased hearing loss was noticeable after service because 
of the comments of others, and because he used to be able to 
hear in his left ear when talking on the phone.  He further 
testified, however, that postservice he could no longer hear 
in his left ear when talking on the phone.  He received no 
treatment for his hearing loss in service and had no 
examinations shortly after his separation in 1970.  

The Board, after a review of all of the evidence of record, 
finds that the veteran's left ear hearing loss disability 
clearly and unmistakably preexisted his entry into service as 
evidenced by Dr. Saunders letter indicating sensory neural 
deafness in 1961, the audiogram results reported on the May 
1968 entrance examination, and the veteran's statements to a 
VA health care provider in February 1996 wherein he stated 
that he had a hearing loss since childhood.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); see also generally 
Vanerson v. West, 12 Vet. App. 254 (1999).  As such, service 
connection may be granted only if the disorder was aggravated 
inservice.

Significantly, however, with respect to the question whether 
the disorder increased in severity inservice the veteran has 
failed to provide any competent evidence of any form of 
aggravation.  Rather, he first presented his claim 27 years 
after service (1970 to 1997), with no treatment records dated 
earlier than 1996 to show treatment after service.  As 
already stated, his SMRs document a longstanding severe left 
ear hearing loss, referred to as deafness by Dr. Saunders and 
a military examiner, and while the record reflects military 
service with an aviation unit the veteran has not submitted 
any evidence, other than his, and his family's, lay 
statements, that his exposure to such noise aggravated his 
preexisting disability.  Likewise, there is no evidence, 
other than the lay statements of the veteran, his brother, 
and sisters, to show that his hearing loss increased 
immediately after service.  The VA care providers have not 
associated the veteran's current disability with any incident 
of service.  While the veteran, and his family, is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records show the veteran with a severe left ear 
hearing loss prior to service, and as he has submitted no 
medical opinion or other competent evidence to show any 
aggravation in service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for hearing loss in the left ear on a 
ground different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, he has not been prejudiced 
by the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for hearing loss in the left ear is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

